Case: 21-50411     Document: 00516177275         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 24, 2022
                                  No. 21-50411                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Frank Herbert Hill,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:19-CR-351-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Frank Herbert Hill entered a conditional guilty plea to possessing a
   firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and
   924(a)(2), and was sentenced to 50 months of imprisonment. On appeal, Hill
   argues that the district court erred in denying his motion to suppress because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50411      Document: 00516177275          Page: 2   Date Filed: 01/24/2022




                                    No. 21-50411


   the search warrant affidavit used to obtain the initial search warrant falsely
   misquoted an informant.
          To determine whether a seizure conducted pursuant to a search
   warrant violated the Fourth Amendment, this court conducts a two-part
   inquiry. United States v. Allen, 625 F.3d 830, 835 (5th Cir. 2010). The court
   first determines “whether the seizure falls within the good-faith exception to
   the exclusionary rule.” Id.; see United States v. Leon, 468 U.S. 897, 920–21
   (1984). If the good-faith exception does not apply, this court “determines
   whether the magistrate issuing the warrant had a substantial basis for
   believing there was probable cause for the search.” Allen, 625 F.3d at 835
   (internal quotation marks and citation omitted).
          Under the good-faith exception, “[t]he Fourth Amendment’s
   exclusionary rule will not bar the admission of evidence obtained with a
   warrant later found to be invalid so long as the executing officers acted in
   reasonable reliance on the warrant.” United States v. Alvarez, 127 F.3d 372,
   373 (5th Cir. 1997) (citing Leon, 468 U.S. at 920). This court has articulated
   four situations where the good-faith exception does not apply, including
   “when the issuing magistrate was misled by information in an affidavit that
   the affiant knew or reasonably should have known was false.” United States
   v. Woerner, 709 F.3d 527, 534 (5th Cir. 2013). Accordingly, a search warrant
   is void “if the defendant shows by a preponderance of the evidence that the
   affidavit supporting the warrant contained a false statement made
   intentionally or with reckless disregard for the truth and, after setting aside
   the false statement, the affidavit’s remaining content is insufficient to
   establish probable cause.” United States v. Ortega, 854 F.3d 818, 826 (5th
   Cir. 2017); see Franks v. Delaware, 438 U.S. 154, 160 (1978).
          Contrary to Hill’s assertions, the search warrant affidavit did not
   misrepresent the informant’s level of certainty. While one sentence of the




                                         2
Case: 21-50411      Document: 00516177275          Page: 3   Date Filed: 01/24/2022




                                    No. 21-50411


   detective’s affidavit misquoted the informant, when read in its entirety, the
   affidavit states that the informant saw Hill bury something in his backyard
   and that the informant believed the item to be stolen car keys. The affidavit
   does not state that the informant was positive that he saw Hill bury stolen car
   keys, as Hill claims. Because Hill did not establish that the alleged false
   statement was made intentionally or with reckless disregard for the truth, the
   district court did not clearly err in denying his motion to suppress. See
   Ortega, 854 F.3d at 826–27.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3